Citation Nr: 1409172	
Decision Date: 03/05/14    Archive Date: 03/12/14	

DOCKET NO.  09-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability effective from June 17, 2010.

4.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973, and from August 1974 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a rating decision of December 2010, the RO granted entitlement to service connection (and a 100 percent evaluation) for hepatitis C, effective from February 13, 2007.  A 30 percent evaluation for that same disability was assigned effective from June 17, 2010.  Accordingly, the issue of entitlement to service connection for chronic hepatitis C, which was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case discloses that the Veteran was, apparently, scheduled for a Travel Board hearing at the Winston-Salem (North Carolina) RO on May 26, 2011.  Significantly, he failed to report for that hearing.  However, currently on file is a Status of Reschedule Hearing Form dated in October 2011, in which it is noted that the Veteran had apparently written to the RO on June 1, 2011, requesting that his Travel Board hearing be rescheduled.  Apparently, based on that Status of Reschedule Hearing Form, the Veteran was unable to attend his May 2011 hearing because at the time he was hospitalized.

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2013) (pertaining specifically to hearings before the Board).  Given that the Veteran has shown good cause for the rescheduling of his previous hearing, and inasmuch as the RO schedules Travel Board hearings, a remand of this matter to the AMC for transfer to the Winston-Salem RO in order.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

The RO should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in Winston-Salem, North Carolina.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.  In addition, his representative should be notified in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



